Citation Nr: 0023165	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

The propriety of the initial 50 percent evaluation assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The veteran and his sister




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating decision of the 
RO which granted service connection for PTSD and assigned a 
10 percent evaluation effective on April 13, 1994.  

In January 1997, the Board remanded this matter for 
additional development of the record.  

In July 1997, the RO ultimately assigned a 50 percent 
evaluation for the service-connected PTSD effective on April 
13, 1994.  

The Board notes that, in correspondence dated in April 1998, 
the RO informed the veteran that the assignment of the 50 
percent evaluation was considered a full grant of the benefit 
sought on appeal.  Subsequently, in September 1998, the 
veteran submitted a statement expressing a desire to claim 
entitlement to an increased evaluation for the service-
connected PTSD.  However, the United States Court of Appeals 
for Veterans Claims (Court) has concluded that the appellant 
is generally presumed to be seeking the maximum benefit 
available by law, thus, it follows that such a claim remains 
in controversy where less than the maximum benefit available 
is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  

Consequently, since the RO's July 1997 rating decision 
assigning an initial 50 percent evaluation for the service-
connected PTSD did not constitute the maximum benefit 
available by law, that claim remains on appeal for 
consideration by the Board.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Furthermore, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board notes that central to the issue on appeal is the 
extent to which the veteran's PTSD has impacted his ability 
to obtain or retain substantially gainful employment.  Hence, 
the Board finds that the veteran should be afforded another 
VA examination in order to ascertain what degree of 
disability is related to his service-connected PTSD alone.  

The Board reminds the RO that the criteria for evaluating 
mental disorders such as the veteran's were changed, 
effective on November 7, 1996.  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board further notes that the Court recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

Finally, it appears from the evidence of record that the 
veteran has been receiving disability benefits from the 
Social Security Administration (SSA).  A copy of the decision 
awarding benefits and copies of the medical evidence on which 
such decision was based have not yet been obtained.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since April 
1994.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, and associate 
them with the claims folder.  

2.  The RO should take appropriate steps 
in order to obtain a copy of the decision 
granting the veteran SSA disability 
benefits and copies of the medical 
evidence on which the decision was based  

3.  The veteran should be afforded 
another VA psychiatric examination to 
determine the current severity of the 
service-connected PTSD alone.  All 
indicated testing should be conducted and 
the claims folder must be made available 
to the examiner for review.  Based on 
his/her review of the case, the examiner 
should enter a complete multiaxial 
evaluation, including a score on the 
Global Assessment of Functioning scale of 
Axis V along with an explanation of the 
significance of the assigned score.  The 
examiner's report should indicate that 
the claims file was reviewed and should 
describe all current psychiatric symptoms 
and clinical findings in terms consistent 
with both the previous and the new rating 
criteria.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the nature and extent of 
the social and industrial inadaptability 
caused by symptoms of the service-
connected PTSD alone.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  After all indicated development has 
been completed satisfactorily, the RO 
should again review the veteran's claim.  
Due consideration should be given to all 
pertinent laws and regulations.  See VA 
O.G.C. Prec. Op. No 3-2000 (Apr. 10, 
2000).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




